Exhibit 10.52

WAIVER AND AMENDMENT TO

CONVERTIBLE SECURED PROMISSORY NOTE

This Amendment to Convertible Secured Promissory Note (this “Amendment”) is
entered into as of December 27, 2007 by and between Catcher Holdings, Inc., a
Delaware corporation (the “Company”), and the Purchasers (as defined below).
This Amendment amends the Convertible Secured Promissory Notes (the “Notes”)
issued pursuant to the each of the Note and Restricted Stock Purchase
Agreements, dated as of April 4, 2007 and June 20, 2007 by and among the Company
and the persons and entities listed on Exhibit A thereto (each a “Purchaser” and
collectively, the “Purchasers”) (together the “Agreements”). Capitalized terms
not otherwise defined herein shall have the meanings given in the Notes.

RECITALS

WHEREAS, the Company and the Purchasers are parties to the Notes;

Whereas, Section 11 of the Notes provide that all outstanding Notes may be
amended with the written consent of the Company and Purchasers holding more than
50% of the aggregate Loan Amount outstanding under all Notes issued pursuant to
the Agreements; and

WHEREAS, the Company and the holders of a majority of the aggregate Loan Amount
outstanding under all Notes issued pursuant to the Agreements desire to amend
the Notes as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants set forth herein, the parties agree as follows:

 

1. AMENDMENT TO NOTE. Section 3 of each Note is hereby deleted and replaced by
the following:

“Maturity. Unless sooner paid or converted in accordance with the terms hereof,
the entire unpaid principal amount and all unpaid accrued interest shall become
fully due and payable on the earlier of (a) unless extended pursuant to
Section 7(a)(i) below, the date that is two hundred forty (240) days after the
date hereof, (b) the closing of a Next Financing (as defined below), or (c) the
acceleration of the maturity of this Note by the Holder upon the occurrence of
an Event of Default (such earlier date, the “Maturity Date”).”

 

2. AMENDMENT TO NOTE. Section 5(a) of each Note is hereby deleted and replaced
by the following:

“(a) Conversion upon sale of Next Securities. In the event that the Company, at
any time after the date of issuance of this Note and prior to the payment in
full of this Note, shall issue and sell equity securities (the “Next
Securities”) to investors for aggregate proceeds of at least $5,000,000 to the
Company and at a price not less than $0.50 per share (a “Next Financing”), then
the outstanding principal amount of this Note and all accrued but unpaid
interest thereon shall automatically be converted at the closing of the Next



--------------------------------------------------------------------------------

Securities, into Common Stock at a conversion price equal to the conversion
price defined in Section 6(a)(i). In connection with such conversion, Holder
agrees to execute and deliver to the Company any documents reasonably requested
by the Company. As soon as is reasonably practicable after a conversion has been
effected, the Company shall deliver to Holder a certificate or certificates
representing the number of shares of Common Stock issuable by reason of such
conversion pursuant to this Section 5 in such name or names and such
denomination or denominations as Holder has specified.”

 

3. AMENDMENT TO NOTE. Section 5(b) of each Note is hereby deleted.

 

4. INCREASE IN PRINCIPAL. The Company and the Purchasers acknowledge and agree
that the extension of the Maturity Date pursuant to this Amendment shall be
deemed an extension granted pursuant to Section 7(a)(i) of the Note and
therefore the principal amount of each Note shall increase by 7.692%.

 

5. WAIVER. The Purchasers hereby waive any and all Events of Default under any
of the Note, the Agreements, or the certain Security, Collateral Agency and
Collateral Sharing Agreement, dated as of August 21, 2007, by and among the
Company and the Purchasers that may have occurred through the date hereof;
provided, however, that that in no event shall such waiver apply to any future
Events of Default.

 

6. NO OTHER AMENDMENT. Except as specifically amended by this Amendment, the
Note shall continue in full force and effect. In the event of any conflict
between the terms of this Amendment and the Note, the terms of this Amendment
shall govern and control.

 

7. GOVERNING LAW. This Amendment shall be governed by and construed under the
laws of the State of Virginia as applied to agreements among Virginia residents
entered into and to be performed entirely within Virginia.

 

8. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9. SEVERABILITY. If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

10. ENTIRE AGREEMENT. This Amendment, together with the Notes, the Agreements
and the agreements executed pursuant hereto and thereto, constitutes the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:

 

CATCHER HOLDINGS, INC.

 

By:                                      
                                                                      

        Denis McCarthy

        Chief Financial Officer

 

PURCHASER:

 

By:                                      
                                                                      

 

Its:                                      
                                                                       

[SIGNATURE PAGE TO AMENDMENT TO CONVERTIBLE SECURED PROMISSORY NOTE]